Mr. Justice Boise,
dissenting:
I agree generally with the views expressed by a majority of the court so far as the same sustains the proceeding in the circuit court, and it is not necessary to review these parts of the ease in order to express my views of the law on the two points which a majority of the court hold to be erroneous.
First. That part of the charge of the court is held in error which says: “From the evidence we have there is but little room to doubt that Hibert was deliberately and willfully murdered while riding on horseback on the public highway.” If the question of deliberation and the animns with which the killing was done were matters controverted in the case before the jury then this instruction was error, for it expresses to the jury an opinion by the court that certain controverted facts have been established by the evidence. It was in. effect a finding by the court of facts which it was the exclusive province of the jury to find, under the direction of the court as to what facts would constitute a deliberate and willful killing.
But if there had been evidence produced in the case tending to establish the facts that the killing was deliberate and willful, and the defendant, or his counsel for him, admitted that these facts were established, and were not controverted, then it was proper for the court to say to the jury that the *394facts that Hibert was deliberately and willfully killed were proven and not controverted, which is equivalent to saying that these facts were admitted in the case, and need not be inquired into by the jury. These facts that the killing was willful and deliberate, being established either by proof, or ' admitted in the trial, would make the crime murder in the first degree, which is defined in the statute as follows: “If any person shall purposely and of deliberate and premeditated malice kill another, such person shall be deemed guilty of. murder in the first degree.”
The judge, in his charge, said to the jury: “That Hibert was killed by a gunshot in Marion county is clearly proven by the state and not at all controverted by the defense,” and further on in the same charge says: “ In this case you have the admitted fact that Hibert was killed by a gunshot.” These last quoted parts of the charge, though assigned as error, have been held by the whole court as not erroneous, for the reason that the court told the jury that these facts had been admitted, and as there is nothing in the case before this court to show that such was not the case, this court must presume that the judge stated what was true, and if it was true it was the province of the court to tell the jury what was admitted and what was controverted, in order that they might understand the questions on which they were to pass. Then, we have admitted: 1. That Hibert was killed by a shot from a gun, which is a deadly weapon, and a deliberate killing with a deadly weapon presumes malice. Then, if it be further admitted that the act was willfully and deliberately done, malice will be presumed, and we have all the ingredients of murder in the first degree. But to return to that part of the charge before reported, which a majority of the court hold to be error, where the court says: “From the evidence we have there is but little room to doubt that Hibert • was deliberately and willfully murdered while riding on horseback on the public highway.” In this part of the charge he does not say that the defendant admits that the killing was willful and deliberate, but in a subsequent part of the same charge, which explains this, the judge says: “If any crime *395is proven to have been committed it is murder in the first degree. There has been no question as to the degree of the crime of murdering Hibert, and I do not see that under the evidence any question as to that can arise.” This part of the charge was not excepted to, and is therefore admitted to be correct, so far as this case is concerned. I think, from the use of this language, the jury must have understood the judge to say in substance that it was admitted as an established fact on the trial, by the defendant or his counsel, that the killing of Hibert was murder in the first degree, which ultimate fact must include the facts from which it results that the killing was deliberate and willful. And these parts of the charge taken together, it seems to me, express in substance that the killing and degree of the crime were admitted, and that the crime was admitted to be murder in the first degree; and that the jury need not inquire into these admitted facts, and the only questions they had to consider were those tending to" show that the prisoner was the person who committed the crime. The other parts of the charge clearly indicate that the court understood that the facts of the homicide and the degree of the crime were not controverted, for he goes on at length and calls the attention of the jury to the circumstances claimed to be established by the prosecution, tending to show that the prisoner was the guilty party. It is agreed by the whole court that it was the province of the judge to tell the jury in his charge what facts were admitted, and direct their particular attention to the facts controverted, so that the jury should retire with a distinct idea of the questions they were called on to consider and pass upon.
The only question is, did Judge Harding say to the jury that the degree of the crime was admitted? A majority of the court think the expression that this fact was not controverted is not equivalent to an admission. I think it is. Not to controvert, is not to dispute. When a trial is in progress before a jury on several issues and as to one the defendant says to the plaintiff, who has the affirmative of the issue, I do not controvert the proposition you assert, I think that is equivalent to saying, I admit your proposition.
*396I think the judge could assume in his charge that any fact in the case was not disputed, if such was the case, and if a party wishes to dispute this assumption, he is bound to say so to the court, at the time, and have the matter corrected, or the fact of the admission settled; and it is not sufficient simply to except so much of the charge without sayingmore. (Hoffman v. Etna Fire Ins. Co., 1 Robertson, 521.) In that case, in speaking on that subject, the court, Judge Eobertson, says: “If the learned judge assumed as the foundation of his instruction, that there was no such dispute erroneously, that error should have been corrected, not by an exception, but by calling his attention to it to have the correction made.” That is, in this case, when Judge Harding said, “the degree of this homicide was murder in the first degree. There has been no question as to the de-. gree of the crime of murdering Hibert.” If the counsel wished to controvert that fact they should then have said so, and if it was not true that defendant had admitted that fact, the court would have corrected the statement and left the fact to be found by the jury, and before this court can find this statement error it must-appear from the bill of exceptions that the fact was not admitted, or this court is bound to hold that the statement of the court is true.
The judge has important functions to perform in the progress of a trial by a jury; he must decide what evidence tends to prove any proposition at issue in the case; if it has no such tendency it should be rejected as irrelevant. And if to save time on the trial the parties agree that any proposition is established, such agreement is in the presence of the court, and the party who makes such admission can not afterwards retract it without leave of the court any more than he can retract his plea of guilty, and the court is and must be the judge of the fact, whether such admission is made, and that, too, whether it be oral or in writing, and the decision of the court on that matter can not be reviewed unless the agreement or admission is in writing or preserved in the bill of exceptions. (Hill, on New Trials, p. 312, see. 69.)
It is also held by a majority of the court that the follow*397ing part of the charge was erroneous: “The evidence tends in. some degree to establish one circumstance, that is, that defendant was in the immediate vicinity when Hibert’s life was taken, and acting in an unusual manner or doing as men do not usually.” Tbe instruction simply calls the attention of the jury to the fact that there is some evidence in the case which tends to prove these propositions. When such evidence was offered, the court had to determine whether it tended to prove these propositions. If it was offered for that purpose, and in the opinion of the court had no tendency to prove the facts it was offered to establish, the court ought to have rejected it. “Whether or not the evidence on one side tends to establish a particular fact, is a question of law for the court; while its weight and convincing force are questions for the jury.” (41 Barb. 417.) I think this instruction was not erroneous; and taking this whole charge together, I think it did not have a tendency to influence the jury to the damage of the defendant, and that the judgment should be affirmed.